           Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT Co                                     T
                                                                     for the
                                                         Southern District of California
                                                                                                                    AU G2.~ 2019
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                                                CLE HK US UIS l h,C I l,OUHT
                                                                        )                          SOUTH EHN DIS l RiCT or= CALlf'ORNIA
          or identify the person by name and address)                   )         Case No.         BY                              DEPUTY
                       LG Cellular phone                                )
                    IMEI: 357093093191264                               )
                                                                        )
                                                                                                            ·,'19MJ , 35 7 5
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference
located in the ___S_o_u_th_e_r_n _ _ District of _____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description

        21 U.S.C. §§ 952 and 960                   Importation of Methamphetamine

          The application is based on these facts :
        See attached Affidavit of Special Agent Vincenzo L. Zoni

           ~ Continued on the attached sheet.
           0 Delayed notice of        days (give exact ending date if more t
             under 18 U.S.C. § 3103a, the basis of which is set forth on th




                                                                            Special Agent Vincenzo Zoni, Dep't f Homeland Security
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                               Judge 's signature

City and state: San Diego, CA                                               Hon. Bernard G. Skomal, United States Magistrate Judge
                                                                                             Printed name and title
  Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.2 Page 2 of 14




                                  ATTACHMENT A

                           PROPERTY TO BE SEARCHED

The following property is to be searched:

            LG Cellular phone
            IMEI:357093093191264
            (Target Device);

The Target Device is currently in the possession of the U.S. Customs and Border
Protection Otay Mesa vault located at 9777 Via De La Amistad San Diego, CA 92154
  Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.3 Page 3 of 14



                                    ATTACHMENT B

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for the
period of November 13, 2018 up to and including February 13, 2019:

             a.     tending to indicate efforts to import controlled substances from Mexico
                    into the United States;

             b.     tending to identify other facilities, storage devices, or services-such as
                    email addresses, IP addresses, phone numbers-that may contain
                    electronic evidence tending to indicate efforts to import controlled
                    substances from Mexico to the United States;

             c.     tending to identify co-conspirators, criminal associates, or others
                    involved in smuggling-controlled substances from Mexico to the
                    United States;

             d.     tending to identify travel to or presence at locations involved in the
                    smuggling of controlled substances from Mexico to the United States,
                    such as, but not limited to, stash houses, load houses, or delivery points;

             e.     tending to identify the user of, or persons with control over or access
                    to, the subject phone; or

             f.     tending to place in context, identify the creator or recipient of, or
                    establish the time of creation or receipt of communications, records, or
                    data above.

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
            Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.4 Page 4 of 14
•


     1                         AFFIDAVIT IN SUPPORT OF WARRANT
     2         I, Vincenzo L. Zoni, being duly sworn, hereby state as follows:
     3                                      INTRODUCTION
     4         l.     This affidavit supports an application for warrant to search the following
     5 electronic device (Target Device): LG cellular phone, IMEI #357093093191264, as ·
     6 described in Attachment A (incorporated herein by reference), and seize evidence of
     7 crimes, specifically, violations of Title 21, United States Code, Sections 952 and 960.
     8         2.     The Target Device was seized from Laura Chavoya Rios ("CHAVOYA" or
     9 "Defendant") incident to her arrest for violation of Title 21, United States Code, Sections
    1O 952 and 960, Importation ofMethamphetamine, at the Otay Mesa, California Port of Entry
    11 on February 13, 2019. The Target Device is currently in the possession of the U.S.
    12 Customs and Border Protection Otay Mesa vault located at 9777 Via De La Amistad San
    13 Diego, CA 92154.
    14         3.     Based on the information below, there is probable cause to believe that a
    15 search of the Target Device will produce evidence of the aforementioned crimes, as
    16 described in Attachment B (incorporated herein by reference.)
    17         4.     The information contained in this affidavit is based upon my experience and
    18 training, consultation with other federal, state, and local law enforcement agents. The
    19 evidence and information contained herein was developed from interviews and my review
    20 of documents and evidence related to this case. Because this affidavit is made for the
    21   limited purpose of obtaining a search warrant for the Target Device, it does not contain all
    22 of the information known by me or other federal agents regarding this investigation, but
    23 only contains those facts believed to be necessary to establish probable cause. Dates, times,
    24 and amounts are approximate.
    25 II
    26 II
       II
    27 II
    28 II

                                                    1
       Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.5 Page 5 of 14




 1                             TRAINING AND EXPERIENCE
 2         5.    I am currently a Special Agent with the United States Department of
 3 Homeland Security, Immigration and Customs Enforcement ("ICE"), Homeland Security
 4 Investigations ("HSI") formerly known as the ICE Office of Investigations ("ICE-O1"). I
 5 have been employed by ICE 01 / HSI as a Special Agent since the agency was first created
 6 on March 1, 2003. From 2002 to 2003, I was a Special Agent with a predecessor agency,
 7 the Immigration and Naturalization Service. Prior to becoming a Special Agent, I served
 8 as Border Patrol Agent with the United States Border Patrol, from 1995 to 2002.
 9         6.    As a Special Agent for HSI, I am responsible for investigating laws
10 enumerated in Title 8, Title 18, and Title 21 of the United States Code. Included in my
11 responsibilities is the investigation of illicit contraband-smuggling, including narcotics-
12 smuggling, across the United States border.
13         7.    I have completed the USBP Basic Training Course at the Federal Law
14 Enforcement Training Center located in Glynco, Georgia, as well as other follow-up
15 courses required by ICE.
16         8.     Since June of 2016, I have been assigned to the HSI Special Agent in Charge
17 - Investigative Services Group as a liaison between HSI and the United States Attorney's
18 Office for the Southern District of California.
19         9.    Prior to my current assignment, I was assigned to the Deputy Special Agent
20 in Charge San Ysidro, located in San Ysidro, California. My specific assignment was to
21   the Narcotics Response Group. During my tenure, my duties included investigating the
22 illicit trafficking of controlled substances into the United States. During my assignment to
23 the Narcotics Response Group, I participated in the investigation of various drug-
24 trafficking organizations involved in the acquisition, importation, transportation, and
25 distribution of controlled substances into and through the Southern District of California.
26 Because the nature of my ongoing work requires me to keep apprised of recent trends and
27 developments involved in the investigations of drug traffickers, I regularly communicate
28 with agents from the Drug Enforcement Administration, Customs and Border Protection

                                               2
       Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.6 Page 6 of 14




 1 ("CBP"), and other local and state law enforcement officers operating within the Southern
 2 District of California.
 3        10.    Through the course of my training, investigations and conversations with
 4 other law enforcement personnel, I am aware that it is a common practice for narcotics
 5 smugglers to work in concert with other individuals and to do so by utilizing cellular
 6 telephones, and tablets, to maintain communications with co-conspirators in order to
 7 further their criminal activities. Conspiracies involving narcotics smuggling generate many
 8 types of evidence including, but not limited to, evidence such as voicemail messages
 9 referring to the arrangements of travel and payment, names, photographs, text messages,
10 emails, instant messages, social networking messages, maps and directions, and phone
11 numbers of co-conspirators.
12         11.   In the course of my duties, I have been a case agent directing drug-related
13 investigations. I have participated in many aspects of criminal investigations including
14 reviewing evidence, conducting physical and electronic surveillance, and executing search
15 and arrest warrants. I have interviewed defendants and witnesses while conducting various
16 investigations. I have gained a working knowledge and insight into the normal operational
17 habits of narcotics traffickers, with particular emphasis on those who attempt to import
18 narcotics into the United States from Mexico at the San Diego international ports of entry.
19         12.   Based upon my training and experience as a Special Agent, and consultations
20 with law enforcement officers experienced in narcotics smuggling investigations, and all
21 the facts and opinions set forth in this affidavit, I submit the following:
                a.    Drug smugglers will use cellular telephones because they are mobile and
22
                      they have instant access to telephone calls, text, web, and voice
23                    messages.
24
                 b.   Drug smugglers will use cellular telephones because they are able to
25                    actively monitor the progress of their illegal cargo while the conveyance
                      is in transit.
26
27               C.   Drug smugglers and their accomplices will use cellular telephones
                      because they can easily arrange and/or determine what time their illegal
28
                      cargo will arrive at predetermined locations.
                                              3
       Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.7 Page 7 of 14




 1
                 d.    Drug smugglers will use cellular telephones to direct drivers to
 2                     synchronize an exact drop off and/or pick up time of their illegal cargo.
 3
                 e.    Drug smugglers will use cellular telephones to notify or warn their
 4                     accomplices of law enforcement activity to include the presence and
                       posture of marked and unmarked units, as well as the operational status
 5
                       of Border Patrol checkpoints.
 6
                  f.   Drug smugglers therefore generate many types of evidence including,
 7
                       but not limited to, cellular phone-related evidence such as voicemail
 8                     messages referring to the arrangements of travel and payment, names,
                       photographs, text messaging, and phone numbers of co-conspirators.
 9
           13.   Based on my training and experience, including consultations with other law
10
     enforcement personnel, I know that drug traffickers commonly use electronic devices such
11
     as cellular telephones to store names, telephone numbers, records, drug ledgers, and other
12
     information pertaining to drug trafficking activity. I know that cellular/mobile telephones
13
     can and often do contain electronic records, phone logs and contacts, voice and text
14
     communications, and data such as emails, text messages, chats and chat logs from various
15
     third-party applications, photographs, audio files, videos, and location data. This
16
     information can be stored within disks, memory cards, deleted data, remnant data, slack
17
     space, and temporary or permanent files contained on or in the cellular/mobile telephone.
18
     Specifically, I know based upon my training, education, and experience investigating
19
   narcotics conspiracies that searches of cellular/mobile telephones yields evidence:
20
                a.    tending to indicate efforts to import controlled substances from Mexico
21                    into the United States;
22
                  b.    tending to identify other facilities, storage devices, or services-such
23                      as email addresses, IP addresses, phone numbers-that may contain
24                      electronic evidence tending to indicate efforts to import controlled
                        substances from Mexico to the United States;
25
26                C.    tending to identify co-conspirators, criminal associates, or others
                        involved in smuggling-controlled substances from Mexico to the
27                      United States;
28

                                                4
        Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.8 Page 8 of 14



                   d.     tending to identify travel to or presence at locations involved in the
 1
                          smuggling of controlled substances from Mexico to the United States,
 2                        such as, but not limited to, stash houses, load houses, or delivery points;
 3
                   e.     tending to identify the user of, or persons with control over or access
 4                        to, the subject phone; or
 5
                   f.     tending to place in context, identify the creator or recipient of, or
 6                        establish the time of creation or receipt of communications, records, or
                          data above.
 7
            14.    Based upon my training and experience, I am familiar with the ways in which
 8
     drug traffickers conduct their business, including the various means and methods by which
 9
     drug traffickers import and distribute drugs; use cellular telephones, emails, and text
10
     messages to facilitate drug activity. I am also familiar with the ways in which drug traffickers
11
     conceal, convert, transmit, and transport their drug proceeds, including, without limitation,
12
     the use of couriers to transport currency and proceeds, the use of third parties and nominees
13
     to purchase or to hold title to assets, the use of multiple vehicles as conveyances for drugs
14
     and drug proceeds, and the installation of false/hidden compartments ("traps") in those
15
     vehicles to covertly transport drugs and drug proceeds.
16
            15.    I also know from training and experience that drug traffickers periodically
17
     change or "drop" their telephones and/or telephone numbers in _a n attempt to avoid law
18
     enforcement interception of their conversations. Moreover, it is my experience that narcotics
19
     distributors purposefully use multiple communication devices (for example, cellular
20
     telephones) to keep law enforcement from understanding the full scope of their own and/or
21
     their organization's illicit conduct, in the event that their communications are being
22
     intercepted. I also know that drug traffickers frequently use text messaging to communicate
23
     with other traffickers in an effort to thwart law enforcement interception of communications.
24
            16.    Through the course of my training, investigations, and conversations with other
25
     law enforcement personnel, I am aware that it is a common practice for narcotics smugglers
26
     to work in concert with other individuals and to do so by utilizing cellular telephones, pagers
27
     and portable radios to maintain communications with co-conspirators in order to further their
28
     criminal activities. This is particularly true in cases involving distributional quantities of hard
                                                    5
       Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.9 Page 9 of 14




 1 narcotics, such as methamphetamine. Typically, couriers smuggling controlled substances
 2 across the border are in telephonic contact with co-conspirators immediately prior to and
 3 following the crossing of the load vehicle, at which time they receive instructions on how to
 4 cross and where and when to deliver the controlled substance. Narcotics smugglers and their
 5 organizations use cellular and digital telephones, in part, because these individuals believe
 6 law enforcement is unable to track the originating and destination phone numbers of calls
 7 placed to and from cellular and digital telephones.
 8          17.   Subscriber Identity Module (SIM) Cards also known as subscriber identity
 9 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
10 includes user identity, location and phone number, network authorization data, personal
11 security keys, contact lists and stored text messages. Much of the evidence generated by a
12 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has
13 been utilized in connection with that telephone.
14                       FACTS SUPPORTING PROBABLE CAUSE
15          18. On February 13, 2019 at approximately 1:25 a.m., a U.S. Customs and Border
16 Protection Officer (CBPO), was assigned to the vehicle primary lane at the Otay Mesa, CA
17 Port of Entry. The CBPO made contact with the Defendant in vehicle primary lane 6. The
18 Defendant was the driver and sole occupant of a black Ford Mustang bearing US/CA
19 license plates (the "Vehicle"). The Defendant presented a U.S. Passport Card as her entry
20 document, gave two negative customs declarations and stated she was headed to Chula
21 Vista.
22          19. A    CBPO     Canine   Enforcement       Officer   (CEO),   with   an   assigned
23 Human/Narcotics Detection Dog (H/NDD), was conducting roving preprimary vehicle
24 inspections at the Otay Mesa, CA Port of Entry. The CBPO CEO screened the Defendant's
25 Vehicle and an H/NDD alerted to a trained odor emanating from the interior side of the
26 quarter panel on the passenger side of the trunk area. The CBPO CEO pulled down the
27 liner attached to the quarter panel on the passenger side in the trunk area and observed
28 plastic wrapped packages. The CBPO CEO requested assistance and notified lot officers

                                                6
      Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.10 Page 10 of 14




 1 of the alert. The Defendant was escorted to the security office for further processing.
 2         20. At approximately 1:30 a.m., a CBPO assigned to the Otay Mesa, CA Port of
 3 Entry vehicle secondary lot screened a black Ford Mustang with a Z-portal x-ray machine.
 4 The CBPO detected anomalies within the rear quarter panels on both sides of the vehicle.
 5 The CBPO notified secondary lot officers of the anomalies.
 6         21. On February 13, 2019 at approximately 2:00 a.m., a CBPO assigned to the
 7 Otay Mesa, CA Port of Entry vehicle secondary lot performed an inspection of a black
 8 Ford Mustang. The CBPO discovered and removed forty packages concealed within the
 9 quarter panels of the vehicle. The CBPO probed one of the packages at random and
1O observed a white crystalline substance, which field-tested positive for the characteristics of
11 methamphetamine. The forty packages of suspected methamphetamine weighed
12 approximately 22.10 kilograms.
13         22. On February 13, 2019, the Defendant admitted Post-Miranda that she had been
14 communicating with an individual she knows as "Luis Antonio Gonzalez". The Defendant
15 originally inquired about purchasing the vehicle on a Facebook chat group but did not have
16 money. The Defendant agreed to do favors for "Luis" in order to keep the car. The
17 Defendant stated that she knew "Luis" was involved in illicit activities, including
18 previously smuggling aliens into the United States. The Defendant has been previously
19 paid $900 USD and $1000 USD by "Luis" for crossing the vehicle into the United States.
20         23. The Defendant stated that "Luis" would text her directions to a shopping center
21 in Los Angeles where she would tum the car over to an unknown male. The male would
22 drive the car away for about an hour and bring it back. The Defendant would then drive
23 back to Mexico and get paid.      The Defendant admitted that she knew her actions were
24 wrong and deleted prior messages from "Luis" in her phone to both save memory on her
25 phone and also because she knew what she was doing was "not 100% right."                  The
26 Defendant stated that her conversations with Luis started on Facebook and then they
27 continued to communicate on WhatsApp. The Defendant stated that Luis's name on ·
28 WhatsApp is "AL" and that when CHAVOYA and Luis first met they exchanged numbers

                                                7
      Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.11 Page 11 of 14




 1 so they could communicate via WhatsApp. In the past, CHAVOYA said that Luis would
 2 use WhatsApp to send her messages about when the car was ready to be driven from the
 3 United States back to Mexico and what time he would arrive with the car she needed to
 4 cross. CHAVOYA said that Luis would text her on WhatsApp to say "same place" or
 5 would provide an actual address of where she was supposed to leave the Vehicle in Los
 6 Angeles.
 7         24. The Defendant denied knowing that she was smuggling methamphetamine on
 8 the date of her arrest but thought it was something else illegal, possibly money concealed
 9 within the vehicle. The Defendant indicated that if she had successfully crossed, she was
1O headed back to the same Los Angeles shopping center.
11         25. On March 12, 2019 the Defendant was arraigned on an Indictment charging
12 Defendant with violation of 21 U.S.C. §§ 952 and 960, Importation ofMethamphetamine
13 in the Southern District of California in case number l 9-CR-00867-JAH.
14        26.    Officers seized the Target Device incident to CHAVOYA'S arrest. 1
15        27.    Based upon my experience and investigation in this case, I believe that
16 CHAVOYA, as well as other persons, were involved in an ongoing conspiracy to import
17 methamphetamine or some other federally controlled substance into the United States. Based
18 on my experience investigating narcotics smugglers, I also believe that CHAVOYA may
19 have used the Target Device to coordinate with co-conspirators regarding the importation of
20 methamphetamine or some other federally controlled substance into the United States.
21        28.    Accordingly, based upon my experience and training, consultation with other
22 law enforcement officers experienced in narcotics trafficking investigations, and all the
23 facts and opinions set forth in this affidavit, I believe that information relevant to the
24
25        On February 13, 2019, Special Agent Kimberly Hesse reviewed the contents of the
   Target Device pursuant to border search authority. Nothing from the February 13, 2019
26 review is offered to support probable cause in this application.
27        I also declare that nothing from the prior search of the Target Device informs my
   decision to submit this affidavit to obtain a search warrant for the Target Device. I seek
28 this affidavit independent of any information that was seen or reviewed (or not seen) in
   prior searches.
                                              8
      Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.12 Page 12 of 14




 1 narcotics trafficking activities of CHAVOYA, such as telephone numbers, made and
 2 received calls, contact names, electronic mail (e-mail) addresses, appointment dates,
 3 messages, pictures, audio files, videos, and other digital information are stored in the
 4 memory of the Target Device.
 5           29.   Drug trafficking conspiracies require intricate planning and coordination. This
 6 often occurs days, weeks, or even months prior to the actual importation of the drugs into
 7 the United States. Co-conspirators communicate with one another in efforts to ensure
 8 success in transporting their valuable cargo to its destination within the United States.
 9 Given this, I request permission to search the Target Device for items listed in Attachment
1O B beginning on November 13, 2018 up to and including February 13, 2019. That date
11 range is based on the fact that, based on my training and experience, CHAVOYA likely
12 would have been in communication with co-conspirators to plan and coordinate her
13 smuggle attempt, including acquiring the Vehicle, in the three months leading up to her
14 arrest.
15                                       METHODOLOGY
16           30.   It is not possible to determine, merely by knowing the cellular/mobile
17 telephone's make, model and serial number, the nature and types of services to which the
18 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
19 today can be simple cellular telephones and text message devices, can include cameras, can
20 serve as personal digital assistants and have functions such as calendars and full address
21   books and can be mini-computers allowing for electronic mail services, web services and
22 rudimentary word processing. An increasing number of cellular/mobile service providers
23 now allow for their subscribers to access their device over the internet and remotely destroy
24 all of the data contained on the device. For that reason, the device may only be powered in
25 a secure environment or, if possible, started in "airplane mode" which disables access to
26 the network. Unlike typical computers, many cellular/mobile telephones do not have hard
27 drives or hard drive equivalents and store information in volatile memory within the device
28 or in memory cards inserted into the device. Current technology provides some solutions

                                                 9
      Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.13 Page 13 of 14




 1 for acquiring some of the data stored in some cellular/mobile telephone models using
 2 forensic hardware and software. Even if some of the stored information on the device may
 3 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 4 devices that are not subject to forensic data acquisition or that have potentially relevant
 5 data stored that is not subject to such acquisition, the examiner must inspect the device
 6 manually and record the process and the results using digital photography. This process is
 7 time and labor intensive and may take weeks or longer.
 8         31.   Following the issuance of this warrant, I will collect the subject
 9 cellular/mobile telephone and subject it to analysis. All forensic analysis of the data
1O contained within the telephone and memory card will employ search protocols directed
11 exclusively to the identification and extraction of data within the scope of this warrant.
12         32.   Based on the foregoing, identifying and extracting data subject to seizure
13 pursuant to this warrant may require a range of data analysis techniques, including manual
14 review, and, consequently, may take weeks or months. The personnel conducting the
15 identification and extraction of data will complete the analysis within ninety (90) days,
16 absent further application to this court.
17                                       CONCLUSION
18         33.   Based on all of the facts and circumstances described above, there is probable
19 cause to conclude that CHAVOYA used the Target Device to facilitate violations of Title
20 21, United States Code, Sections 952 and 960.
21         34.   Because the Target Device was promptly seized during the investigation of
22 CHAVOYA trafficking activities and have been securely stored, there is probable cause to
23 believe that evidence of illegal activities committed by CHAVOYA continues to exist on
24 the Target Device.
25
           35.   WHEREFORE, I request that the court issue a warrant authorizing law
26
     enforcement agents and/or other federal and state law enforcement officers to search the
27
     item described in Attachment A and the seizure of items listed in Attachment B, using the
28
     methodology described above.
                                               10
     Case 3:19-mj-03575-BGS Document 1 Filed 08/23/19 PageID.14 Page 14 of 14




 1 I swear the foregoing is true and correct to th
 2
 3
 4

 5 Subscribed and sworn to before me this      '2-3   day of August, 2019.
 6


           ~
 7
 8 Hon. Bernard G. Skomal
 9 United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               11
